Citation Nr: 1003871	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from April 1944 to January 1946, to include a tour of 
combat during World War II in the south Pacific.

The Veteran and the claimant were married in March 1971, and 
remained married until the time of the Veteran's death in 
June 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 Rating Decision by the 
St. Louis, Missouri, Regional Office (RO) that denied service 
connection for cause of death and denied the appellant's 
claim for dependency and indemnity compensation.

The appellant's claim was before the Board in December 2008, 
at which time the Board remanded the issue of entitlement to 
service connection for the cause of the Veteran's death to 
the RO in order to obtain additional records and to procure 
opinions as to any potential relationship between the 
Veteran's death and his service-connected disability.


FINDINGS OF FACT

1.  The Veteran died in June 2006, and the death certificate 
lists the immediate cause of death as urosepsis, with a 
second significant condition contributing to death but not 
resulting in the urosepsis was pneumonia.

2. At the time of his death, the Veteran was in receipt of 
service-connected compensation benefits for posttraumatic 
stress disorder.  He was not service-connected for urosepsis 
or any pulmonary disease.

3. A service connected disability did not cause or 
substantially and materially contribute to the Veteran's 
death, nor did any service connected disability hasten the 
Veteran's death.

4. The urosepsis and pneumonia that led to the Veteran's 
death were not related to service.


CONCLUSION OF LAW

The criteria for a finding of entitlement to service 
connection for the cause of the Veteran's death are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Under the applicable 
laws and regulations, VA must review the information and the 
evidence presented with a claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Through correspondence to the 
appellant in July 2006 and January 2009, she was informed of 
the conditions for which the Veteran was service-connected at 
the time of his death, an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of death, and was provided an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007) (providing VCAA notice requirements for the related 
claim of entitlement to dependency and indemnity compensation 
benefits).  Subsequently, the appellant's claim was 
readjudicated.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  Here, VA has obtained the Veteran's service 
treatment records (STRs), as well as extensive private 
treatment records and VA progress reports.  Subsequent to the 
December 2008 remand, VA obtained expert opinions from a 
psychologist, a urologist, and a third physician, and the 
appellant did not request a hearing in conjunction with her 
claim.  In correspondence with VA, she has stated that she 
has no further evidence to submit.  Neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Service Connection

According to VA law, when a Veteran dies from a service-
connected disability, VA shall pay dependency and indemnity 
compensation to such Veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.

Service connection may be established on a direct basis for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain diseases may be presumed to have been 
incurred in service, if they become manifest to a degree of 
ten percent or more within the applicable presumptive period, 
and specific threshold requirements are met.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
a disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the Veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

Here, the cause of death identified on the Veteran's death 
certificate is urosepsis, with pneumonia listed as a 
condition contributing to death but not causing urosepsis.  
As discussed below, these conditions are not shown to be 
related to service.

A review of service medical records reveals no diagnosis of 
or complaints related to urosepsis or pneumonia.  The only 
treatment evidenced in the service treatment records is that 
the Veteran had a concussion, headaches, backaches, insomnia, 
and psychological changes following an incident in which a 
mortar shell exploded near him.  

The Veteran was first diagnosed with a urinary tract 
infection and pneumonia within the last two years of his 
life.  No medical professional has ever linked these 
illnesses to any aspect of the Veteran's period of service.  

As the Veteran was not diagnosed with urosepsis, pneumonia, 
or any related condition while in service, the evidence does 
not support a finding of service connection for the cause of 
death on a direct basis.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

As noted above, the Board remanded the appellant's claim to 
the RO in order to obtain medical opinions as to whether any 
symptoms caused by his service-connected posttraumatic stress 
disorder (PTSD) or its treatment contributed to his death.  

In July 2009, a psychologist, Dr. S.S., reviewed the 
Veteran's file and determined that the relevant question was 
"whether or not [the Veteran's] psychotropic regimen at the 
time of his death caused or contributed to the urosepsis that 
lead to [his] death."  The psychologist consulted with a 
psychiatrist and determined that an opinion should be 
obtained from a specialist in urology.  

In September 2009, Dr. D.E.N., a urologist, reviewed the 
Veteran's claims file, and opined that it was "less likely 
as not, less than 50/50 probability," that the Veteran's 
urinary retention and resulting urosepsis was caused by his 
psychotropic regimen.  The examiner acknowledged that the 
Veteran was on a number of anti-cholinergic medications that 
could cause urinary retention, but he observed that the 
Veteran was on psychotropic drugs for a number of years prior 
to his death without going into urinary retention.  The 
urinary retention, according to the examiner, probably had 
more to do with the Veteran's urinary tract infection than 
his psychotropic medications.  The examiner stated that the 
medications "might have had a tiny component of what was 
going on, but that begs the question as to whether it would 
have occurred without the psychotropic medications, which it 
undoubtedly would have."  

Additionally, an opinion was obtained as to whether the 
Veteran's dizziness, which led to a fall shortly before his 
death, was related to his military service.  In October 2009, 
Dr. J.K.D. opined that the Veteran's dizziness was not a 
result of military service.  The examiner found that the 
dizziness appeared to be orthostasis, likely caused by a 
combination of situational dehydration, age, and being on B-
blocker medication, noting that the symptom occurred when the 
Veteran stood too quickly.

The Board finds that the evidence is against a finding 
relating any aspect of the Veteran's service with the 
conditions that ultimately led to the Veteran's demise.  

As the Veteran's service-connected disability has not been 
shown to have any relationship to the cause of his death, and 
the urosepsis and pneumonia which led to his death have not 
been show to have any relation to service, the Board must 
conclude that there is no basis upon which to award service 
connection for the cause of the Veteran's death. 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


